DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
     Applicant’s submission filed on 02/01/2021 has been entered.

      Applicant’s Listing of Claims, filed 02/01/2021, is acknowledged.

      Claims 1, 3, 5-9, 12, 13, 15, 17-22, 24 and 27-30 are pending.

      Claims 2, 4, 10, 11, 14, 16, 23, 25 and 26 have been canceled previously.

3. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's amendments / arguments, filed 02/01/2021.
 
   The rejections of record can be found in previous Examiner’s Answer, mailed 12/08/2020.  

4. Double Patenting.  

     The following is reiterated for clarity and convenience.

     The terminal disclaimer, filed on 11/22/2019, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Nos. 
9,868,790, 9,512,229, 9,434,785, 9,587,030 and 9,139,653 as well as USSN 15/661,658 has been accepted.   
     The terminal disclaimer has been recorded. 

     Accordingly, the previous non-statutory-type double patenting rejections over U.S. Patent Nos. 9,868,790, 9,512,229, 9,434,785, 9,587,030 and 9,139,653 as well as USSN 15/661,658 have been withdrawn.

    Upon reconsideration of applicant’s arguments, filed 11/22/2019, 
    that the claims of USSN 15/340,497 are drawn to a different treatment indication (e.g., SLE versus instant GVHD) subgenus of anti-OX40L antibodies (e.g., 19H01or 9H04 versus instant 2D10),
    the previous non-statutory double patenting rejections over USSN 15/340,497 has been withdrawn. 

    Upon reconsideration of applicant’s arguments, filed 11/22/2019, 
     that the claims of USSN 15/122,298 (e.g., 19H01or 9H04 versus instant 2D10) and U.S. Patent No. 9,234,043 (e.g., 10A07 versus 2D10) are drawn to a different subgenus of anti-OX40L antibodies,
    the previous non-statutory double patenting rejections over USSN 15/122,298 and U.S. Patent No. 9,234,043 have been withdrawn. 

5.  The terminal disclaimer filed 02/01/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USSN 16/188,541 and U.S. Patent No. 9,868,789 has been accepted.   
     The terminal disclaimer has been recorded. 

     Accordingly, the previous non-statutory-type double patenting rejections over USSN 16/188,541 and U.S. Patent Nos. 9,868,789 have been withdrawn.

6. Upon an updated search, New Grounds of Rejection are set forth herein.

     Claims 1, 3, 5-9, 12, 13, 15, 17-22, 24 and 27-30 are provisionally rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable 
      over claims 31-48 of copending USSN 17/115,021.

   The instant and copending claims are drawn to the same or nearly the same anti-OX40L antibody 2D10 and/or methods of treating with the same anti-OX40L antibodies (e.g., see claim 47 of copending USSN 17/115,021.

     Note that GVHD is recited in the instant and copending claims.

     It is noted that copending USSN 17/115,021 has been filed as a CON of USSN 16/188,541.

     Note that applicant filed a terminal disclaimer over USSN 16/188,541 in applicant’s Amendment with Request for Continued Examination, filed 02/01/2021. 

     Also note that USSN 17/115,021 has not been restricted.  

     Note that the methods of treating GVHD anticipate the antibody claims and compositions thereof

     The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).



Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 1360 (Fed. Cir. 2008) (internal quotation marks omitted). Accordingly, patents issued on CIP applications are not within the scope of § 121. Id. at 1362. Nor are patents issued on continuation applications. Amgen, 580 F.3d at 1354. Our precedent is clear: aside from the original application and the original patent, the protection afforded by § 121 is limited to divisional applications and patents issued on divisional applications.  Pfizer, 518 F.3d at 1362.
     See In re Janssen Biotech (Fed Cir. 2017-1257, 01/23/2018).

      This is a provisional rejection

7. No claim allowed.
     
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Stat us information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 22, 2021